Citation Nr: 1333400	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability, diagnosed as synovial chondromatosis, arthritis, and meniscal tear, for the period since December 20, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran retired from active duty in July 2000 after 20 years of service.

This matter is on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board also notes that, in a May 2013 rating decision, the RO increased the disability rating for the Veteran's left knee disability to 20 percent.  However, since he was not granted the maximum rating allowable, the issues remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran testified before a Veterans Law Judge in April 2009, and a transcript of the hearing is of record.  However, this Veterans Law Judge has since left the Board.  The Veteran was informed by an April 2011 letter of his right to attend a hearing before another Veterans Law Judge and, if he did not respond in 30 days, the Board would assume that he did not want such a hearing.  To date, he has not responded to this letter and, accordingly, the Board will continue with adjudication of the claim.  See 38 C.F.R. § 20.700 (2013).  

In a December 2011 decision, the Board denied a rating in excess of 10 percent for the Veteran's service connected left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and, in a
September 2012 Order, the Court vacated the December 2011 decision and remanded the appeal to the Board.  The claim was subsequently remanded by the Board in April 2013 for further development and is now ready for disposition.


FINDINGS OF FACT

1. The Veteran's left knee disability has been characterized by a tear to the meniscus, but with no instability of the joint; instability that was severe in nature has not been shown.

2. The Veteran's left knee disability has been characterized by limitation of flexion to 60 degrees, and a limitation of extension to 15 degrees; flexion limited to 45 degrees, extension limited to 20 degrees or ankylosis of any sort has not been shown.   


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a left knee disability, manifested by chondromatosis and a meniscal tear for the period since December 20, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2013).

2.  The criteria for a separate 20 percent rating, but no more, for a left knee disability manifested by limitation of extension due to arthritis for the period since December 20, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2006 and June 2009 which fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

While June 2009 letter was not provided prior to the initial adjudication of the Veteran's claim, this is not prejudicial, as the issue was subsequently readjudicated after it was sent, he was sent a supplemental statement of the case in September 2010. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in March 2004, January 2007, December 2008 and June 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before a Veterans Law Judge in April 2009.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his knee symptoms and how they affect his daily living.  Although the Veterans Law Judge who presided over that hearing is no longer with the Board, the Veteran has not requested a new hearing.  

Finally, it is noted that this appeal was remanded by the Board in June 2009 and April 2013 for further development.  Specifically, in the June 2009 examination, the Board instructed the RO to provide the Veteran with notice on the evidence necessary to support entitlement to an increased rating, and to obtain records from the hospital at Nellis Air Force Base since the year 2005.  In the April 2013 Remand, the RO was instructed to obtain a new VA examination for the Veteran's left knee.  

The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was sent the requisite notice in June 2009, and the RO acquired his treatment records from Nellis Air Force Base.  Pursuant to the instructions of the April 2013 Remand, the Veteran was provided a VA examination in June 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in July 2013. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59 (2013).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the Veteran has been service-connected for a left knee disability since December 2000.  At the time service connection was granted, a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5261 (addressing limitation of extension).  However, in a July 2013 rating decision, the RO recharacterized his left knee disability as one for a torn meniscus, and replaced his prior 10 percent rating with a 20 percent rating under 38 C.F.R. § 4.71a, DC 5258 (addressing dislocation of the semilunar cartilage).  

As noted above, the Veteran may entitled to separate ratings for a single knee disability based on both instability and limitation of motion.  As a consequence, any determination that his current 20 percent rating somehow supersedes his prior 10 percent rating based on limitation of motion is incorrect.  Moreover, the RO did not discuss in its July 2013 rating decision why the Veteran's prior 10 percent rating based on limitation of motion should be reduced.  Nevertheless, for the reasons stated below, the Board is granting a separate 20 percent rating based limitation of motion.  As such, the Veteran is not subject to any prejudice that may have arisen through the July 2013 RO decision.

Since the Veteran's current 20 percent rating is based on instability in the left knee under 38 C.F.R. § 4.71a, DC 5258 (2013) (dislocation of the semilunar cartilage), the Board addresses this aspect of the claim first.  In order to warrant a rating in excess of 20 percent, the evidence must show recurrent subluxation and instability that is severe in nature.  See 38 C.F.R. § 4.71a, DC 5257 (30 percent).

Based on the evidence of record, a rating in excess of 20 percent is not warranted based on instability of the knee.  Specifically, at his VA examination in March 2004, the Veteran stated that he wore a knee brace, which helped a great deal.  Upon examination, his medial and lateral collateral ligaments were observed to be stable.  His anterior and posterior cruciate ligaments were stable, and a McMurray's test indicated that the medial and lateral menisci were also stable.  At his VA examination in January 2007, his medial and lateral collateral ligaments were observed to be stable, as were his ligaments and menisci.  

At his VA examination in December 2008, the Veteran was still observed to wear a knee brace, and he did indicate a "feeling of giving way occasionally," but denied any episodes of locking.  Upon examination, the medial and lateral collateral ligaments were observed to be intact, the cruciate ligaments were also intact, and there was no laxity in the joint.  There was also no sign of medial or lateral meniscal injury, although the examiner did suspect some erosion.  

At his most recent VA examination in June 2013, the Veteran's left knee was observed to be stable in all directions, and there was no indication of patellar subluxation or dislocation.  The examiner also noted that the Veteran had undergone a meniscectomy in 2003.  Finally, while he has undergone a few outpatient evaluations, no treating physician has indicated that his knee was instable.  Therefore, given the clinical evidence of record, the Board determines that recurrent subluxation or lateral instability that is "severe" in nature has not been shown.  As such, a rating in excess of 20 percent is not warranted based on instability. 

The Veteran's current 20 percent rating based on instability notwithstanding, the Board next considers whether a separate rating may be warranted based on limitation of motion.  In order to warrant a compensable rating for his left knee based solely on limitation of motion, the evidence must show: 
* Flexion limited to 45 degrees (10 rating percent under DC 5260), 30 degrees (20 percent) or 15 degrees (30 percent); 
* Limitation of extension to 10 degrees (10 percent under DC 5261), 15 degrees (20 percent) or 20 degrees (30 percent); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256). 
See 38 C.F.R. § 4.71a (2013).  The normal ranges of motion of the knee include flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. § 4.71, Plate II (2013).  In the alternative, with limitation of motion that is noncompensable, a 10 percent rating is for application for any major joint, or group of joints, given objective evidence of swelling, muscle spasm or evidence of painful motion. Id., DC 5003 (2013).

After a review of the evidence of record, the Board determines that a separate 20 percent rating is warranted for the Veteran's left knee based on limitation of extension.  In so concluding, the Board places significant weight on a series of VA examinations that were specifically directed toward his knee complaints.  In the first, in March 2004, he rated his pain as a 3/10 and, when he experiences flare-ups, which were approximately 3 times per week, he characterized their severity as "moderate to severe."  He estimated that such flare-ups caused an additional 50 percent decrease in range of motion.  Upon examination, the examiner noted that at the additional decrease in range of motion during flare-ups was approximately 5 to 10 percent.  His gait was linear and he appeared able to stand for 15 to 20 minutes at a time.  Range of motion measurements indicated 0 degrees of extension and 132 degrees of flexion.  

At a second VA examination in January 2007, the Veteran stated that he experienced flare-up pain that was 9/10 with weakness, stiffness and edema.  Precipitating factors included cold weather and overuse, which was especially problematic when carrying out his duties as a police officer.  Upon examination, he exhibited 0 degrees of extension and 134 degrees of flexion.  No ankylosis was observed.  

At his third VA examination in December 2008, he characterized his knee pain as a 3-4/10 and, while there was no weakness, he did experience stiffness and swelling.  He also experiences flare-ups that are about an 8/10 that last approximately 3 hours, and generally impacted his ability to run or walk over uneven ground.  While he is able to participate in some exercises, he was unable to do anything of high-impact due to his knee limitations.  

Upon examination, the Veteran was unable to fully extend his left knee.  Palpation of the knee revealed hypertrophic osteoarthritic changes.  His range of motion was limited to 5 degrees of extension and his flexion was measured at 115 degrees.  Repetitive motion did not change his range of motion, although his pain did limit his ability to function.  

At his most recent VA examination in June 2013, the Veteran stated that he continued to experience flare-up conditions, one of which recently was so severe as to put him on crutches for two weeks.  He also complained of constant pain and swelling in the left knee.  Upon examination, he exhibited 100 degrees of flexion, although it was limited by pain to 60 degrees after repetitive motion.  While his extension was limited 10 degrees, it was further limited to 15 degrees by pain after repetitive motion.  

In addition to the VA examinations he has received, the Veteran has also been observed by various outpatient physicians.  For example, in evaluations in May and July 2006, he complained of knee pain, and his range of motion was limited to only 0 degrees of extension and 125 degrees of flexion.  

Based on this information, the Board may conclude at the outset that a compensable rating not warranted based on limitation of flexion, as limitation to 45 degrees was not shown on any occasion.  Even when taking into consideration the impact that pain and fatigue has on the Veteran's ability to flex his left knee, his range of motion is generally well in excess of that necessary to warrant a compensable rating.  Therefore, a compensable rating is not warranted on this basis. 

However, the Board also concludes that a separate 20 percent rating is warranted based on limitation of extension to 15 degrees, as was shown at his VA examination in June 2013.  While it is true that his extension was not so limited at any point prior to June 2013, a 20 percent rating is nonetheless warranted for the entire period on appeal due to a number of indications suggesting that his limitation of extension may have been worse than clinically observed.  

For example, while the Veteran's extension was normal at the March 2004 VA examination, it was acknowledged that flare-ups do cause additional limitation to as much as 50 percent by his own estimate.  Moreover, while he exhibited 5 degrees of extension at his December 2008 VA examination, the examiner also stated that function was further limited by pain and lack of endurance.  Although the amount of additional limitation was not indicated, a projected limitation to 15 degrees is not unreasonable.  Therefore, the Board may conclude that a 20 percent rating based on limitation of extension is warranted for the period on appeal.  

However, a rating in excess of 20 percent is not warranted.  Specifically, in order to warrant the next-higher 30 percent rating, the evidence must show limitation of extension to 20 degrees or favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, neither of which has been shown.  38 C.F.R. § 4.71a, DCs 5261, 5256 (2013).  Indeed, as mentioned above, the Veteran's limitation of extension was only 15 degrees at most, and it was on many occasions observed to be less than that.  Moreover, on no occasion was ankylosis observed.  To the contrary, the consistent presence of a measureable range of motion (albeit limited) rebuts any conclusion or assertion that ankylosis is present.  Therefore, while a 20 percent rating is warranted based on limitation of extension, a separate compensable rating based on limitation of flexion is not.  

In considering the appropriate rating under the pertinent diagnostic codes, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness on the observed range of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). As noted above, the Board has given strong weight to the Veteran's complaints of functional limitation in the examinations prior to June 2013, even though the requisite limitation of flexion was not explicitly shown.  

The Board has also considered the Veteran's statements that his left knee disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Significantly, in addition to the degrees of limitation of motion, the Board was also required to consider factors such as functional loss, to include limitations due to pain, and how the disability impacts the behavior of the claimant during motion.  As noted above, factors such as pain and weakness have been considered when identifying the appropriate rating. See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, when determining that a 20 percent rating was warranted based on limitation of extension, the Board considered both the quantitative limitations as well as the functional effects of her disability on his daily living. Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, his symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities. In fact, the evidence indicates that he is still employed as a police officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a rating in excess of 20 percent is not warranted for the Veteran's left knee based on instability.  However, a separate 20 percent rating, but no more, is also warranted based on limitation of extension.  The appeal is granted to this extent.


ORDER

A rating in excess of 20 percent for a left knee disability manifested by chondromatosis and a meniscal tear for the period since December 20, 2005, is denied.  

A separate 20 percent rating, but no more, for a left knee disability manifested by limitation of extension due to arthritis since December 20, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


